Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 9/8/21, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Erik Huestis (Reg. No. 66398), Attorney of Record, on 01/25/2022.

The application has been amended as follows:

1.	(Currently amended) A method comprising:
	modeling power consumption of a neurosynaptic network as weighted wire length within a model, the neurosynaptic network comprising a plurality of physical neurosynaptic cores connected by a plurality of routers, said modeling comprising

	locating at least one faulty core of the plurality of physical neurosynaptic cores;
	modeling a placement blockage at the location of the at least one faulty core;
	determining a placement of the plurality of physical neurosynaptic cores by minimizing the weighted wire length, thereby minimizing power consumption of the spike communication while avoiding the faulty core; and
	providing the determined placement to configure the physical neurosynaptic cores for executing the plurality of logical cores.  
2.	(Original) The method of claim 1, wherein the minimizing the weighted wire length comprises applying a VLSI placement algorithm.  
3.	(Original) The method of claim 2, wherein the VLSI placement algorithm comprises partitioning-based placement.  
4.	(Original) The method of claim 1, further comprising:
	locating at least one faulty router of the plurality of routers; and
	modeling a second placement blockage, the second placement blockage including at least a core of the plurality of cores associated with the faulty router.  
5.	(Original) The method of claim 1, wherein the plurality of neurosynaptic cores is divided among a plurality of chips.  


	modeling power consumption of a neurosynaptic network as weighted wire length within a model, the neurosynaptic network comprising a plurality of physical neurosynaptic cores connected by a plurality of routers, said modeling comprising
	weighting the wire length by spike frequency among the plurality of physical neurosynaptic cores, the weighted wire length being proportional to a sum of a number of intra-chip hops that each spike travels and an inter-chip hop length;
	locating at least one faulty router of the plurality of routers;
	modeling a placement blockage, the placement blocking including at least a core of the plurality of cores associated with the faulty router;
	determining a placement of the plurality of physical neurosynaptic cores by minimizing the weighted wire length, thereby minimizing power consumption of the spike communication while avoiding the faulty router; and
	providing the determined placement to configure the physical neurosynaptic cores for executing the plurality of logical cores.  
7.	(Original) The method of claim 6, wherein:
	the placement of the neurosynaptic cores is substantially along rows and columns of a grid;
	the placement blockage includes at least a column of the grid.  
8.	(Original) The method of claim 6, wherein:
	the placement of the neurosynaptic cores is substantially along a grid;
	the placement blockage includes at least a row of the grid.  


	the placement of the neurosynaptic cores is substantially along a grid;
	the placement blockage includes at least a row and a column of the grid.  
10.	(Original) The method of claim 6, wherein the minimizing the weighted wire length comprises applying a VLSI placement algorithm.  
11.	(Original) The method of claim 10, wherein the VLSI placement algorithm comprises partitioning-based placement.  
12.	(Original) The method of claim 6, wherein the plurality of neurosynaptic cores is divided among a plurality of chips.  
13.	(Original) The method of claim 6, further comprising:
	locating at least one faulty core of the plurality of neurosynaptic cores; and
	modeling a second placement blockage at the location of the at least one faulty core.  
14.	(Currently amended) A computer program product for fault-tolerant power-driven synthesis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
	modeling power consumption of a neurosynaptic network as weighted wire length within a model, the neurosynaptic network comprising a plurality of physical neurosynaptic cores connected by a plurality of routers, said modeling comprising
	weighting the wire length by spike frequency among the plurality of physical neurosynaptic cores, the weighted wire length being proportional to a sum of a number of intra-chip hops that each spike travels and an inter-chip hop length;

	modeling a placement blockage at the location of the at least one faulty core;
	determining a placement of the plurality of physical neurosynaptic cores by minimizing the weighted wire length, thereby minimizing power consumption of the spike communication while avoiding the faulty core; and
	providing the determined placement to configure the physical neurosynaptic cores for executing the plurality of logical cores.  
15.	(Original) The computer program product of claim 14, wherein minimizing the weighted wire length comprises applying a VLSI placement algorithm.  
16.	(Original) The computer program product of claim 15, wherein the VLSI placement algorithm comprises partitioning-based placement.  
17.	(Original) The computer program product of claim 14, the method further comprising:
	locating at least one faulty router of the plurality of routers; and
	modeling a second placement blockage, the second placement blockage including at least a core of the plurality of cores associated with the faulty router.  
18.	(Original) The computer program product of claim 14, wherein the plurality of neurosynaptic cores is divided among a plurality of chips.  


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
1. Akoptan et al (US 2013/0073497 A1) teaches an event-driven neural network that has plurality of interconnected core circuits.
2. Dimitris Gizopoulos et al, (NPL: Architectures for Online Error Detection and Recovery in Multicore Processors, 2011) teaches a method of detecting faulty core and improving component placement.
3. Kuei-Chung Chang et al (NPL: A low-power crossroad switch architecture and its core placement for network-on-chip, 2005) teaches a core placement tool which automatically maps cores to a communication topology such that the total communication energy is minimized.
4. Cameron Patterson et al (NPL: Scalable communications for a million-core neural processing architecture, 2012) teaches application-specific architecture designed for simulation of massively-parallel Spiking Neural Networks that include intra-chip and inter-chip communication.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 6 and 14: “weighting the wire length by spike frequency among the plurality of physical neurosynaptic cores, the weighted wire length being proportional to a sum of a number of intra-chip hops that each spike travels and an inter-chip hop length;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148